Case 4:07-cr-00042-ALM-CAN Document 2002 Filed 08/13/21 Page 1 of 12 PageID #: 8686




                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

  UNITED STATES OF AMERICA                      §
                                                §   Case Number: 4:07-CR-042
  v.                                            §   Judge Mazzant
                                                §
  BLANCA ESTELLA CANTU (5)                      §

                             MEMORANDUM OPINION & ORDER

          Pending before the Court is Defendant’s Motion to Reinstate Petition for Compassionate

   Release and Reduction of Sentence Under the First Step Act of 2018 (Dkt. #1995). The Court,

   having considered the Motion, the response, the record, and the applicable law, finds that the

   motion must be DENIED.

                                           I. BACKGROUND

          On October 27, 2008, Defendant Blanca Estella Cantu (“Cantu”) pleaded guilty to

   Conspiracy to Possess with Intent to Distribute Heroin Resulting in Serious Bodily Injury, a

   violation of 21 U.S.C. § 846. Cantu’s conviction stems from a heroin overdose of a 17-year-old.

   Cantu played an integral role in the distribution of narcotics within the conspiracy. The Court

   sentenced Cantu to 210 months’ imprisonment (Dkt. #1631). Cantu is serving her sentence at FMC

   Carswell. See https://www.bop.gov/inmateloc/ (Register Number: 14220-078). The Bureau of

   Prisons (“BOP”) projects she will be released on February 18, 2022.

          Cantu seeks compassionate release based on the risks associated with COVID-19 (Dkt.

   #1995). Cantu also asks the Court to reduce her sentence because of “unique circumstances” – an

   unfair conviction, an unlawfully imposed sentence, and a disproportionate sentence to those who

   would be sentenced today (Dkt. #1995 at p. 10). The Government opposes the sentence reduction,
Case 4:07-cr-00042-ALM-CAN Document 2002 Filed 08/13/21 Page 2 of 12 PageID #: 8687




   arguing Cantu has not demonstrated “extraordinary and compelling reasons” and a sentence

   reduction is unwarranted based on the § 3553(a) factors (Dkt. #1999).1

                                                   II. LEGAL STANDARD

            A judgment of conviction imposing a sentence of imprisonment “constitutes a final

   judgment and may not be modified by a district court except in limited circumstances.” Dillon v.

   United States, 560 U.S. 817, 824 (2010) (quoting 18 U.S.C. § 3582(b)); see also 18 U.S.C.

   § 3582(c). One such circumstance arises from 18 U.S.C. § 3582(c)(1)(A), the statute authorizing

   compassionate release. Under § 3582(c)(1)(A), a district court may grant a sentence reduction if

   it finds: (1) a defendant “fully exhausted all administrative rights[;]” (2) “extraordinary and

   compelling reasons warrant such a reduction[;]” (3) “such a reduction is consistent with applicable

   policy statements issued by the Sentencing Commission[;]” and (4) such a reduction is appropriate

   “after considering the factors set forth in § 3553(a) to the extent that they are applicable.” 18 U.S.C.

   § 3582(c)(1)(A).

            The First Step Act of 2018 made the first major changes to compassionate release since its

   authorization in 1984. Pub. L. 115-391, 132 Stat. 5194. Procedurally, the First Step Act removed

   the Director of the BOP as the sole arbiter of compassionate release. Instead, the law enabled a

   defendant to move for compassionate release directly in district court after exhausting their

   administrative rights. 18 U.S.C. § 3582(c)(1)(A). Prior to this change, the BOP retained sole

   gatekeeping authority over compassionate release petitions. United States v. Brooker, 976 F.3d

   228, 232 (2d Cir. 2020). This resulted in underuse and mismanagement. Id.2 Through the First


   1
     Cantu’s motion is one for reconsideration. However, in both the Motion and the Government’s response, the merits
   are argued. Thus, the Court addresses the Motion as a Renewed Motion for Compassionate Release rather than a
   Petition for Reinstatement of Cantu’s prior-filed Motion for Compassionate Release.
   2
     In 2013, a report from the Office of the Inspector General revealed that the BOP granted compassionate release to
   only an average of 24 incarcerated people per year. See U.S. Dep't of Just. Office of the Inspector General, The Federal
   Bureau of Prisons’ Compassionate Release Program 1 (2013), https://www.oversight.gov/sites/default/files/oig-
   reports/e1306.pdf (last visited April 14, 2020). And of the 208 people whose release requests were approved by both

                                                             -2-
Case 4:07-cr-00042-ALM-CAN Document 2002 Filed 08/13/21 Page 3 of 12 PageID #: 8688




   Step Act, Congress sought to mitigate this by “increasing the use and transparency of

   compassionate release” Pub. L. 115-391, 132 Stat. 5194, 5239 (capitalization omitted).

            Substantively, the First Step Act also modified the “extraordinary and compelling reasons”

   determination. Congress never defined what constitutes “extraordinary and compelling,” but

   rather delegated this determination to the Sentencing Commission.3                                By the text of

   § 3582(c)(1)(A), any sentence reduction must be “consistent with applicable policy statements

   issued by the Sentencing Commission.” However, since passage of the First Step Act, the

   Sentencing Commission has not updated its guidelines on compassionate release.4 This has

   created significant disagreement across the country whether the pre-First Step Act policy statement

   is still “applicable,” and thus binding on district courts.

            The Fifth Circuit recently joined the Second, Fourth, Sixth, Seventh, and Tenth Circuits in

   concluding that § 1B1.13 is no longer binding on a district court. See United States v. Shkambi,

   993 F.3d 388, 393 (5th Cir. 2021) (“The district court on remand is bound only by

   § 3582(c)(1)(A)(i) and, as always, the sentencing factors in § 3553(a). In reaching this conclusion,

   we align with every circuit court to have addressed the issue.”). Under this new framework,

   § 1B1.13 still binds district courts on motions made by the BOP, but, for motions made directly

   by an inmate, district courts are free to consider any relevant fact in determining if “extraordinary

   and compelling reasons” exist. See Brooker, 976 F.3d at 235–36 (because the First Step Act allows




   a warden and a BOP Regional Director, 13% died awaiting a final decision by the BOP Director. Id.; see also
   Extraordinary and Compelling: A Re-Examination of the Justifications for Compassionate Release, 68 MD. L. REV.
   850, 868 (2009) (noting that, in the 1990s, 0.01 percent of inmates annually were granted compassionate release).
   3
     In 28 U.S.C. § 994(a)(2), Congress granted the Commission broad authority to promulgate “general policy statements
   regarding application of the guidelines or any other aspect of sentencing or sentence implementation that in the view
   of the Commission would further the purposes set forth in [18 U.S.C. § 3553(a)(2)].” And in 28 U.S.C. § 994(t),
   “Congress instructed the Commission to ‘describe what should be considered extraordinary and compelling reasons
   for sentence reduction, including the criteria to be applied and a list of specific examples.’” United States v. Garcia,
   655 F.3d 426, 435 (5th Cir. 2011) (quoting 28 U.S.C. § 994(t)).
   4
     The Sentencing Commission currently lacks a quorum to issue new guidelines.

                                                             -3-
Case 4:07-cr-00042-ALM-CAN Document 2002 Filed 08/13/21 Page 4 of 12 PageID #: 8689




   both inmates and the BOP to file compassionate-release motions under § 3582(c)(1)(A), § 1B1.13

   now applies only when such motions are made by the BOP and is inapplicable when a

   compassionate-release motion is made by a defendant); United States v. McCoy, 981 F.3d 271,

   282 (4th Cir. 2020) (“A sentence reduction brought about by motion of a defendant, rather than

   the BOP, is not a reduction ‘under this policy statement.’”); United States v. Gunn, 980 F.3d 1178,

   1180 (7th Cir. 2020) (agreeing with Brooker and holding that there is no “applicable” policy

   statement for § 3582(c)(1)(A) motions after the First Step Act); United States v. Jones, 980 F.3d

   1098, 1109 (6th Cir. 2020) (“Until the Sentencing Commission updates § 1B1.13 to reflect the

   First Step Act, district courts have full discretion in the interim to determine whether an

   ‘extraordinary and compelling’ reason justifies compassionate release”).

          Despite this newfound discretion, district courts are not without guidance in determining

   whether “extraordinary and compelling reasons” exist. First, Congress has explicitly limited that

   “[r]ehabilitation of the defendant alone shall not be considered an extraordinary and compelling

   reason.” 28 U.S.C. § 994(t) (emphasis added). Second, the Sentencing Commission’s policy

   statement and commentary is still persuasive. United States v. Logan, No. 97-CR-0099(3), 2021

   WL 1221481 (D. Minn., Apr. 1, 2021) (finding that § 1B1.13’s definition of “extraordinary and

   compelling” should be afforded “substantial deference . . . as such deference is consistent with the

   intent (even if not mandated by the letter) of § 3582(c)(1)(A)”). Application Note 1 of the policy

   statement provides that “extraordinary and compelling reasons” exist when: (1) a terminal illness

   or other medical condition “substantially diminishes the ability of the defendant to provide self-

   care within the environment of a correctional facility[;]” (2) a defendant, who is at least 65 years

   old, “is experiencing a serious deterioration in physical or mental health because of the aging

   process” and “has served at least 10 years or 75 percent of his or her term of imprisonment”; and



                                                   -4-
Case 4:07-cr-00042-ALM-CAN Document 2002 Filed 08/13/21 Page 5 of 12 PageID #: 8690




   (3) a defendant has minor children without a caregiver or with an incapacitated spouse or partner

   who needs the defendant to be the caregiver. U.S.S.G. § 1B1.13, n.1(A)-(C). Lastly, BOP Program

   Statement 5050.50 (“PS 5050.50”), amended after passage of the First Step Act, describes the

   factors BOP considers grounds for compassionate release. See PS 5050.50 ¶¶ 3–6. These grounds

   are similar to the reasons identified by the Sentencing Commission, but also include a list of factors

   like rehabilitation and circumstances of the offense. Id.5

            Building from this guidance, district courts across the country have identified additional

   situations where “extraordinary and compelling reasons” exist. First, while rehabilitation alone is

   not an “extraordinary and compelling” reason for a sentence reduction, it can be a significant factor

   warranting a sentence reduction when an inmate has an otherwise qualifying condition. See United

   States v. Rodriguez, 451 F. Supp. 3d 392, 405 (E.D. Pa. 2020) (noting that the Sentencing

   Commission itself interpreted § 3582(c)(1)(A) as allowing consideration of an inmate’s

   rehabilitation). 6 If an inmate demonstrates a long, comprehensive record of rehabilitation, it goes

   to whether injustice would result if they remain incarcerated. See Brooker, 976 F.3d at 238

   (identifying “the injustice of [a] lengthy sentence” as a factor that may weigh in favor of a sentence

   reduction). Second, courts consider any changes in law and the sentencing guidelines when

   determining if a sentence is extraordinary. For example, courts grant compassionate release at a

   remarkable rate for inmates subject to the now abolished § 924(c) sentence-stacking. See McCoy,

   981 F.3d at 285 (“As the court observed in Bryant, multiple district courts have concluded that the



   5
     PS 5050.50’s nonexclusive factors are: “the defendant’s criminal and personal history, nature of his offense,
   disciplinary infractions, length of sentence and amount of time served, current age and age at the time of offense and
   sentencing, release plans, and ‘[w]hether release would minimize the severity of the offense.’” United States v.
   Saldana, 807 F. App’x 816, 819 (10th Cir. 2020) (quoting PS 5050.50 ¶ 7).
   6
     18 U.S.C. § 3142(g) aids the Court in determining whether a defendant is a danger to the community. Applicable
   factors include: “the nature and circumstances of the offense,” “the person's character, physical and mental condition,
   family ties, employment, . . . criminal history,” and “the nature and seriousness of the danger to any person or the
   community that would be posed by the person's release.” 18 U.S.C. § 3142(g).

                                                            -5-
Case 4:07-cr-00042-ALM-CAN Document 2002 Filed 08/13/21 Page 6 of 12 PageID #: 8691




   severity of a § 924(c) sentence, combined with the enormous disparity between that sentence and

   the sentence a defendant would receive today, can constitute an “extraordinary and compelling”

   reason for relief under § 3582(c)(1)(A)”). Though Congress did not retroactively eliminate

   § 924(c) sentence-stacking, courts consider whether the outdated policy warrants relief on a

   case-by-case basis.7

            Even if extraordinary and compelling reasons exist, they must outweigh the 18 U.S.C.

   § 3553(a) factors to warrant sentence reduction. See 18 U.S.C. § 3582(c)(1)(A). These factors are:

            (1) the nature and circumstances of the offense and the history and characteristics
                of the defendant;

            (2) the need for the sentence imposed—

                     (A) to reflect the seriousness of the offense, to promote respect for the law,
                         and to provide just punishment for the offense;

                     (B) to afford adequate deterrence to criminal conduct;

                     (C) to protect the public from further crimes of the defendant; and

                     (D) to provide the defendant with needed educational or vocational training,
                     medical care, or other correctional treatment in the most effective manner;

            (3) the kinds of sentences available;

            (4) the kinds of sentence and sentencing range [provided for in the U.S.S.G.] . . .

            (5) any pertinent [Sentencing Commission] policy statement . . .

            (6) the need to avoid unwarranted sentence disparities among defendants with
                similar records who have been found guilty of similar conduct; and

            (7) the need to provide restitution to any victims of the offense.

   Id. § 3553(a).



   7
     See Shon Hopwood, Second Looks & Second Chances, 41 CARDOZO L. REV. 83, 123-24 (2019) (arguing Congress
   did not make § 924(c) sentence stacking retroactive because it did not want to make all inmates “categorically” eligible
   for sentencing relief, but Congress meant for relief from draconian sentences to apply “individually”)

                                                             -6-
Case 4:07-cr-00042-ALM-CAN Document 2002 Filed 08/13/21 Page 7 of 12 PageID #: 8692




                                                      III. DISCUSSION

            Cantu moves for compassionate release based on the risks associated with COVID-19 and

   the “unique circumstances” surrounding Cantu’s conviction and sentence. Cantu argues her

   situation warrants a sentence reduction. The Government argues Cantu’s circumstances do not

   qualify for compassionate release.

            Although Cantu has met § 3582(c)(1)(A)’s exhaustion requirement, she has not met the

   statute’s requirement that “extraordinary and compelling reasons” exist warranting a reduction of

   her sentence. Cantu’s motion, therefore, must be denied.

   A. Cantu Has Met § 3582(c)(1)(A)’s Exhaustion Requirement.

            Cantu’s compassionate release motion may only be considered if she first meets

   § 3582(c)(1)(A)’s exhaustion requirement.                Courts may not consider a modification to a

   defendant’s sentence under § 3582(c)(1)(A)(i) unless a motion for such a modification is properly

   made by the Director of the BOP or by a defendant who has fully exhausted their administrative

   remedies. 18 U.S.C. § 3582(c)(1)(A). Fully exhausting administrative remedies requires a denial

   by the warden of a defendant’s facility or waiting thirty days without receiving a response to a

   request. Id. 8

            Section 3582(c)(1)(A)’s exhaustion requirement is not waivable. See United States v.

   Rivas, 833 F. App’x 556, 558 (5th Cir. 2020) (“Because the statutory language is mandatory—that

   a prisoner must exhaust their BOP remedy before filing in district court—we must enforce this

   procedural rule . . .”); United States v. Reeves, No. 18-00294, 2020 WL 1816496, at *2 (W.D. La.

   Apr. 9, 2020) (“While the Court is well aware of the effects the Covid-19


   8
     BOP regulations define “warden” to include “the chief executive officer of . . . any federal penal or correctional
   institution or facility.” 28 C.F.R. § 500.1(a); United States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020); c.f. United
   States v. Campagna, 16 Cr. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (holding that “the denial
   of Defendant's request by the Residential Re-entry Manager suffices to exhaust his administrative rights”).

                                                            -7-
Case 4:07-cr-00042-ALM-CAN Document 2002 Filed 08/13/21 Page 8 of 12 PageID #: 8693




   pandemic . . . § 3582(c)(1)(A) does not provide this Court with the equitable authority to excuse

   Reeves' failure to exhaust his administrative remedies or to waive the 30-day waiting period.”). If

   a defendant has not sought relief from the BOP, or has not waited thirty days since seeking relief,

   the Court may not consider their motion.

          Cantu claims she met §3582(c)(1)(A)’s exhaustion requirement but did not submit any

   evidence of that exhaustion (Dkt. #1995 at p. 2). Though no evidence was submitted, the

   Government affirmed Cantu’s exhaustion of remedies alleging Cantu requested compassionate

   release from her warden but was denied on August 20, 2020 (Dkt. #1999 at p. 2). Under this

   assumption, Cantu has therefore met § 3582(c)(1)(A)’s exhaustion requirement.

   B. Cantu Has Not Met § 3582(c)(1)(A)’s Requirement that “Extraordinary and Compelling
      Reasons” Warrant a Sentence Reduction.

          Cantu’s compassionate release motion turns on her assertion that the risks associated with

   COVID-19 constitute extraordinary and compelling reasons to reduce her sentence. Cantu also

   cites her unique circumstances surrounding her conviction and sentence as reasons for release.

   However, Cantu’s assertions fail because her relied-upon conditions are not severe enough to

   constitute “extraordinary and compelling” reasons under § 3582(c)(1)(A)(i).

          The Court has discretion to decide whether Cantu’s conditions present “extraordinary and

   compelling reasons” warranting a sentence reduction. See Shkambi, 993 F.3d at 392–93. The

   Court is not bound by the Sentencing Commission’s policy statement and may consider any

   relevant facts in evaluating Cantu’s condition of incarceration. Id. Typically, courts consider

   whether a defendant suffers from a serious health condition, has a record of rehabilitation, the

   nature and circumstances of defendant’s offense, and whether a sentence is based on outdated law.

   See Brooker, 976 F.3d at 238.

          Rehabilitation alone cannot support a claim for sentence reduction, but may be considered


                                                  -8-
Case 4:07-cr-00042-ALM-CAN Document 2002 Filed 08/13/21 Page 9 of 12 PageID #: 8694




   as a factor in evaluating “extraordinary and compelling reasons.” See Brooker, 976 F.3d at 237-

   38; United States v. Hudec, No. 4:91-1-1, 2020 WL 4925675, at *5 (S.D. Tex. Aug. 20, 2020).

   Here, Cantu does not indicate involvement in any BOP adult education courses or programs during

   her incarceration. Further, the Government attests to one disciplinary incident where Cantu

   assaulted another inmate (Dkt. #1999 at p. 2). However, the Government does note that Cantu has

   accredited 25 months of her sentence for good conduct time. (Dkt. #1999 at p. 2). While Cantu has

   served a majority of her sentence, she has not indicated her plans to succeed upon release other

   than living with her family and adhering to any probation-imposed requirements (Dkt. #1995 at p.

   12). Accordingly, the Court finds Cantu’s rehabilitative record does not support her release.

          When considering if a defendant’s health condition supports compassionate release, the

   mere existence of COVID-19 in society cannot independently justify a sentence reduction. See

   United States v. Miller, No. 2:17-CR-015-D, 2020 WL 2514887, *2 (N.D. Tex. May 15, 2020)

   (citing United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)). For a defendant to be granted

   compassionate release based on COVID-19, defendant must have a serious comorbidity and

   evidence the facility is not effectively controlling the spread of the virus. See United States v.

   Vasquez, No. CR 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General

   concerns about the spread of COVID-19 or the mere fear of contracting an illness in prison are

   insufficient grounds to establish the extraordinary and compelling reasons necessary to reduce a

   sentence.”).

          In the instant case, Cantu fails to show any health conditions that warrant compassionate

   release. Cantu’s compassionate release is based on health risks associated with COVID-19;

   however, Cantu does not offer any evidence of being at risk. Moreover, the Government submitted

   Cantu’s medical records, and none show any conditions comprising of risk factors for COVID-19



                                                  -9-
Case 4:07-cr-00042-ALM-CAN Document 2002 Filed 08/13/21 Page 10 of 12 PageID #:
                                   8695



 (Dkt. #2000). Cantu is classified as Care Level 1 “healthy or simple chronic care.” Care Level 1

 has limited medical needs that are easily managed by clinician evaluations every six to twelve

 months.9 This classification means an inmate is generally healthy. Id. Cantu’s age—48—also does

 not support compassionate release due to any medical condition.

        Absent COVID-19, Cantu would present no basis for compassionate release. Cantu’s

 medical ailments are appropriately managed and do not impede her ability to provide self-care in

 the institution. Further, FMC Carswell, a part of FMC Fort Worth, reports one active case among

 inmates and zero cases among staff. Federal Bureau of Prisons, COVID-19 Cases,

 https://www.bop.gov/coronavirus/ (last visited July 14, 2021). Moreover, Cantu has recovered

 from COVID-19 and received both doses of the Pfizer-BioNTech vaccine (Dkt. #1999 at pp. 13–

 14). Cantu’s vaccination has mitigated the risk to her health, eliminating any “extraordinary and

 compelling” circumstances associated with COVID-19.

 C. Cantu’s Conviction and Sentence Do Not Warrant a Reduced Sentence

        Cantu also claims that she is serving an unfair sentence. Cantu claims she was subject to

 an unfair conviction, an unlawfully imposed sentence, and that she is serving a disproportionate

 sentence as compared to defendants convicted today.

        However, Cantu’s present challenges to her conviction and the unlawful imposition of a

 sentence is outside the scope of this Court’s current decision-making process. The rule of finality

 states federal courts may not “modify a term of imprisonment once it has been imposed” unless

 one of a few “narrow exceptions” applies. Freeman v. United States, 564 U.S. 522, 526 (2011)

 (citing 18 U.S.C. § 3582(c)) (plurality op.); see also Dillon, 560 U.S. at 819 (same). Cantu’s

 assertion of an unfair conviction and unlawful sentence, without any evidence, is not an exception.


 9
    See BOP, Care Level Classification for Medical and Mental Health Conditions or Disabilities,
 https://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf (May 2019).

                                                -10-
Case 4:07-cr-00042-ALM-CAN Document 2002 Filed 08/13/21 Page 11 of 12 PageID #:
                                   8696



         Regarding an alleged disproportionate sentence, courts consider any changes in law and

 the sentencing guidelines when determining if a sentence is extraordinary. Notably, Amendment

 782 to the U.S. Sentencing Guidelines Manual lowered the base level for most drug offenses.

 However, in the instant case, Cantu’s sentencing is correct because she was sentenced under the

 guidelines for conspiracy to distribute heroin that resulted in death or serious bodily injury, rather

 than the guidelines involving the quantity of drugs.

         Weighing the evidence, Cantu has not proven that her incarceration is “extraordinary and

 compelling” under the § 3582(c)(1)(A)(i) framework. See United States v. Stowe, No. CR H-11-

 803(1), 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019) (citation omitted) (stating that the

 defendant generally “has the burden to show circumstances meeting the test for compassionate

 release”).10

         Compassionate release is one of the “narrow exceptions” to the rule of finality. Freeman,

 564 U.S. at 526; see also Dillon, 560 U.S. at 819. To apply, however, a defendant must conform

 both to the procedural and substantive requirements of § 3582(c)(1)(A) for a court to modify a

 sentence. Because Cantu has failed to meet the controlling requirements for compassionate release

 set forth in § 3582(c)(1)(A)(i), her Motion must be denied.11




 10
    Given Defendant’s failure to meet § 3582(c)(1)(A)’s requirements, the Court need not address whether the
 applicable 18 U.S.C. § 3553(a) factors support a sentence reduction.
 11
    The Court is also unable to order home confinement. The BOP has exclusive authority to determine where a prisoner
 is housed. 18 U.S.C. § 3621(b); see also United States v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887, at *1
 (N.D. Tex. May 15, 2020) (“[N]either the CARES Act nor the First Step Act authorizes the court to release an inmate
 to home confinement.”).

                                                        -11-
    Case 4:07-cr-00042-ALM-CAN Document 2002 Filed 08/13/21 Page 12 of 12 PageID #:
                                       8697



                                            IV. CONCLUSION
.
            It is therefore ORDERED that Defendant’s Motion to Reinstate Petition for

     Compassionate Release and Reduction of Sentence Under the First Step Act of 2018 (Dkt. #1995)

     is DENIED.

           SIGNED this 13th day of August, 2021.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                 -12-
